Citation Nr: 1208620	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in July 2010.  A transcript of the hearing is associated with the claims file.  

In September 2010, the Board remanded the case to the RO in order to obtain corroborating records from various federal archive facilities.  

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran and a former service member have presented credible lay assertions to show that his active duty service in Thailand included working on the runway near to where various chemical defoliants had been sprayed and that he likely served in Da Nang in The Republic of Vietnam (Vietnam) on temporary duty (TDY) in 1971.  

2.  The currently demonstrated residuals of prostate cancer are shown as likely as not to be due to herbicide exposure to which the Veteran is presumed to have been exposed during service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of prostate cancer is due to his presumed exposure to Agent Orange that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

As will be discussed, the Veteran contends that he had contact with the land of the Republic of Vietnam and had extended active duty service in Thailand at the Nakhon Phanom and Udorn Royal Thai Air Force Bases.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  

Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  

In short, a Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197   (2008), cert. denied 129 S.Ct. 1002 (2009).  

The Court in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) recently held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  

VA's Adjudication Procedures Manual, M21-1MR states that if a Veteran served with the Air Force at several Royal Thai Air Force Bases (RTAFBs), including Nakhon Phanom and Udorn, during the Vietnam era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded.  M21-1MR, IV.ii.2.C.10.q.  Additionally, the M21-1MR states that herbicide exposure should be conceded if a U.S. Army veteran served at one of the RTAFBs, including Nakhon Phanom and Udorn, if they were involved with perimeter security duty and there is additional credible evidence supporting their statement.  Id.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, and the diseases listed at 38 C.F.R. § 3.309(e), including prostate cancer become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Standard of Review

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran asserts that his prostate cancer is due to Agent Orange exposure resulting from his service in Thailand during the Vietnam Era and incident to time served while stationed on TDY in Da Nang, Vietnam in 1971.  He contends that while serving as a munitions technician assigned to the 456th Munitions Maintenance Squadron he served on alternated duty between the flight line and the end of the runway attaching munitions to and removing them from the aircraft on the flight line.  He claims that at these times he worked no more than 30 feet from the perimeter fence in a shack located at the end of the runway.  He notes that his squadron was assigned these duties in 12 hour shifts on a rotating basis, sometimes being on the perimeter for as long as a week at a time.  



Herbicide Exposure

At primary issue in this case is the determination of whether or not the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam and Thailand during the Vietnam era.  The Board finds that review of the record confirms his service in Thailand at Nakhon Phanom RTAFB, and indicates that he likely served in Udorn RTAFB and, for a period of approximately 32 days, in Da Nang, Vietnam.  

Of preliminary importance, the Board acknowledges that in the September 2010 remand, the Board requested that the RO/AMC seek to obtain information from the appropriate federal archive that might corroborate the Veteran's claimed service in Vietnam after the Veteran provided a more specific time frame for his claimed service.  Following the September 2010 remand, the Veteran submitted various statements and internet research corroborating his time serving in Vietnam, as well as a lay statement from his former crew chief confirming his service in Vietnam.  Unfortunately, there is nothing in the record that indicates that the RO undertook any further development of the Veteran's claim after receiving this evidence.  

It is noted that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-105 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

However, in a December 2011 Supplemental Statement of the Case (SSOC) the RO conceded that the Veteran had service in Da Nang for one month during the period from May 1971 to July 1971.  As discussed in greater detail below, as the Board agrees that the Veteran likely had service in the Republic of Vietnam, and concedes that he also likely had exposure to herbicides while serving in Thailand, entitling him to a grant of benefits in full for this issue, the Board finds that VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

During his hearing testimony, the Veteran reported that he was on TDY as part of a four-man crew for approximately 32 days with the 456th Munitions Maintenance Squadron in Da Nang, Vietnam between 1971 and 1972.  He also reported being on TDY to "Ubon" RTAFB to "safe arm" aircraft while they refueled.  He contended that he was a weapon mechanic on an A-1 sky raider E that worked with search and rescue, which involved supporting ordinance when pilots got shot down and helicopters went to retrieve them.  He claimed that while he was in Vietnam a typhoon came through, which is why, after corroborating his story with historical books documenting the time period, he believed he was there in the summer of 1971.  The Veteran reported that he was close to tracking down his old crew chief who would be able to corroborate his claimed service in Vietnam.   

Notably, the service personnel records show that the Veteran's military occupational specialty with the United States Air Force was weapons mechanic, and that from March 1971 to March 1972 he was stationed at Nakhon Phanom RTAFB in Thailand.  

These records also confirm that he performed duties of inspecting munitions for serviceability and preparing them for loading on the aircraft, performing loading and maintenance functions on weapons and armament systems associated with the A-1 aircraft, accomplishing munitions loading operations including arming and dearming of assigned and designated transient aircraft, and performing organizational maintenance, configuration, reconfiguration and functional testing of weapons release and gun systems, with the 456th Munitions Maintenance Squadron.  

Notably, the DD Form 214, Certificate of Release or Discharge from Active Duty, indicates no Vietnam service.  A DD Form 215, Correction to DD Form 214, Certificate of Release of Discharge from Active Duty, reflects that the Veteran is in receipt of the Vietnam Service Medal (VSM), and Republic of Vietnam Campaign Medal (RVCM).  

The VSM was awarded to veterans who served between July 1965, and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See U.S. Dep't of Defense Manual of Military Decorations and Awards, Appendix D at D-20, July 1990.  The RVCM is awarded to those personnel who (1) served in the Republic of Vietnam for six months during a specified period, or (2) served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months, or (3) served in the Republic of Vietnam or outside its geographical limits for less than six months but were wounded, captured or killed.  Id. at 7.5.  Based upon the above definitions, the Veteran's receipt of the VSM and the RVCM are insufficient to show that he had duty or visitation in the Republic of Vietnam.  

However, review of the service treatment records indicate treatment in Thailand from January 1971 to December 1971, with several gaps in treatment of at least 30 days, during which the Veteran could have been in Vietnam.  These gaps occur between January 6, 1971 and March 23, 1971, between April 28, 1971 and June 14, 1971, between June 25, 1971 and August 21, 1971, and between August 23, 1971 and December 23, 1971.  

In September 2010, the Veteran submitted statements reflecting his belief that while he was in Vietnam, he witnessed a typhoon strike the coast of where he was stationed in Da Nang, and utilized internet research that revealed typhoon Wanda, in May 1971, typhoon Harriet, in July 1971, and typhoon Hester, in October 1971 all brushed the coast of Vietnam to show that he was likely stationed there from April 28, 1971 to June 14, 1971, June 25, 1971 to August 21, 1971, or August 23, 1971 to December 23, 1971.  

Moreover, in a statement received in April 2011, the Veteran's crew chief provided testimony that the Veteran and members of his crew had TDY at Da Nang air base in the Republic of South Vietnam.  

Having reviewed the entire record, the Board finds the Veteran's statements and those of his former crew chief, overall, to be internally consistent, corroborated by his service records and internet research and, thus, credible.  Moreover, the Board finds no reason to doubt the credibility of the Veteran's testimony regarding the circumstances of his service.  

Here, on review of the entire record, the Board finds that the Veteran's lay assertions and testimony, combined with those of former service members submitted into the record, are credible and tend to show that he as likely as not did visit the Republic of Vietnam while in active service.  Further, although the Board recognizes that the Veteran does not fit exactly into the M21-1MR guidelines regarding exposure to herbicides during service in Thailand, the descriptions of his duties while serving as a weapons mechanic in Thailand support his assertions that he served on the flight line and at the end of the runway at the perimeter of the base, which likely exposed him to herbicides.  
	
Hence, the Board concedes that the probative evidence of record establishes that the Veteran had service at Nakhon Phanom RTAFB, that he likely had service in the Republic of Vietnam, and that he likely had exposure to herbicides due to his service.  

Prostate Cancer

VA treatment records dated in 2005 reveal that the Veteran was treated for invasive high grade transitional cell carcinoma affecting the bladder and prostate with primary site being uncertain.  He underwent a radical cystoprostatectomy with Indiana pouch in May 2005.  

Hence, on this record, as the Veteran is presumed to have been exposed to herbicide agents during service, as it is shown that he has been diagnosed with prostate cancer in 2005, and as prostate cancer is presumptively associated with Agent Orange exposure, the Board finds service connection for prostate cancer is established.   

In resolving all reasonable doubt in the Veteran's favor, service connection for prostate cancer is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Service connection for prostate cancer is granted.  


REMAND

The Veteran contends his peripheral neuropathy of the upper and lower extremities is related to his herbicide exposure in service.  As noted, herbicide exposure has been conceded.  Although peripheral neuropathy is one of the itemized conditions found to have some relation to Agent Orange exposure, 38 C.F.R. § 3.309(e), Note 2 indicates that, for the purposes of the section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

In the Veteran's case, the service treatment records do not show any manifestations of peripheral neuropathy in service or until many years after his discharge from service.  Notably, the record indicates the Veteran was first diagnosed with peripheral neuropathy in 2003.  Specifically, private treatment records from March 2003 show a history of symptoms of neuropathy for 8 years, and diagnosis of sensory peripheral neuropathy.  

However, the Veteran has not specifically contended, nor does the record show, that he has experienced or been diagnosed with any acute or subacute peripheral neuropathy in the form of transient peripheral neuropathy that appeared within weeks or months of his now-confirmed exposure to herbicide agents in 1971.  In fact, on his VA Form 21-526, Veteran's Application for Compensation or Pension, received in April 2003, the Veteran reported that he first experienced peripheral neuropathy in October 2000, and in the private treatment records he reported experiencing symptoms of neuropathy since 1995, approximately 23 years after his discharge from active duty service.  On this record, he would be precluded from invoking the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

However, notwithstanding the foregoing presumption provisions, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The remaining question on appeal is whether there is medical evidence of a nexus between service, to include herbicide exposure in service, and the Veteran's complaints of a current disability.  There are no reports of VA examination or private treatment records that specifically address the nature and etiology of the claimed peripheral neuropathy of the upper and lower extremities.  

Therefore, the Board finds that adjudication of these issues requires that VA examinations and medical opinions be obtained.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Additionally, the RO should obtain and associate with the claims file all outstanding VA records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any outstanding VA treatment records.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  Next, the RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any peripheral neuropathy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  He or she should also review this remand and the Veteran's July 2010 hearing testimony.  

The examiner should identify current peripheral neuropathy in any of the Veteran's extremities.  For each diagnosis identified, he or she should state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any peripheral neuropathy of any of the extremities had their clinical onset during service or are due to an event or incident of the Veteran's service.  

Specifically, the examiner should comment on any relationship between the Veteran's confirmed exposure to herbicides and any diagnosed peripheral neuropathy of any of the extremities.  The examiner should also comment on whether or not any peripheral neuropathy of the extremities could be characterized as or found related to any acute or subacute peripheral neuropathy in the form of transient peripheral neuropathy that would have appeared within weeks or months of his now-confirmed exposure to herbicide agents.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

3.  Following the requested development, the RO/AMC should readjudicate the claims for service connection for peripheral neuropathy of the upper and lower extremities.  If the claims remain denied, the Veteran and his representative should be provided with an SSOC and afforded an opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


